Citation Nr: 0401871	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-04 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
adhesion of the peritoneum secondary to an abdominal shell 
fragment wound.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1958.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an April 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which granted service 
connection for adhesion of the peritoneum secondary to an 
abdominal shell fragment wound and assigned a 10 percent 
rating effective October 26, 1999.  

The veteran appealed the initial rating and the matter was 
addressed by the Board in a September 2002 decision.  The 
Findings of Fact and Conclusion of Law sections of the 
September 2002 Board decision clearly indicate the Board 
concluded that a 30 percent evaluation was warranted for the 
veteran's service-connected adhesion secondary to an 
abdominal shell fragment wound was warranted.  Likewise, the 
Board's analysis on page 6 of the September 2002 Board 
decision demonstrates the Board concluded that the veteran's 
symptomatology more nearly approximated to a 30 percent 
rating.  However, the Order section of the decision states 
that entitlement to a 30 percent evaluation for adhesion of 
the peritoneum secondary to an abdominal shell fragment wound 
is denied.  The Order section of the September 2002 Board 
decision denying a 30 percent evaluation was a mistake and 
should have stated that a 30 percent evaluation for adhesion 
of the peritoneum secondary to abdominal shell fragment wound 
was granted.  Thus, the September 2002 Board decision granted 
an initial 30 percent evaluation for adhesion of the 
peritoneum secondary to an abdominal shell fragment wound.  
The Board notes that it is not clear from the record whether 
the RO has effectuated the 30 percent rating assigned by the 
Board in the September 2002 decision.  This matter is hereby 
referred to the RO for appropriate action.  

The Board further notes that in a July 2003 Order, the Unites 
States Court of Appeals for Veterans Claims vacated that 
portion of the September 2002 Board decision which denied 
entitlement to an evaluation in excess of 30 percent for 
adhesion of the peritoneum secondary to an abdominal shell 
fragment wound and remanded the matter to the Board.  Thus, 
the portion of the September 2002 Board decision which 
granted entitlement to a 30 percent evaluation for adhesion 
of the peritoneum secondary to an abdominal shell fragment 
wound remains in effect and the present issue before the 
Board is entitlement to an evaluation in excess of 30 percent 
for adhesion of the peritoneum secondary to an abdominal 
shell fragment wound.  



REMAND

The veteran in this action is service-connected for adhesion 
of the peritoneum secondary to an abdominal shell fragment 
wound, currently evaluated as 30 percent disabling.  The 
issue presently before the Board is entitlement to an 
evaluation in excess of 30 percent.  A review of the record 
reflects that the veteran has not been afforded a VA 
examination of his service-connected disability since March 
2000.  Furthermore, the claims file does not contain any 
treatment records dated after December 2001.  Thus, the Board 
is compelled to conclude that a remand for additional 
development of the record is warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  Pursuant to 38 U.S.C.A. § 5103(a), 
notice of what evidence and information 
the veteran is to provide and what 
evidence and information the VA is to 
provide should be accomplished.  See 
Quartuccio v. Principi,  16 Vet. App. 183 
(2002).

2.  The RO should attempt to obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his adhesion of the peritoneum since 
December 2001.  After securing all 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.

3.  The veteran should be afforded a VA 
specialist examination of his adhesion of 
the peritoneum secondary to an abdominal 
shell fragment wound to determine the 
current degree of disability.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to identify any 
current symptomatology associated with 
the veteran's service-connected adhesion 
to the peritoneum secondary to an 
abdominal shell fragment wound.  The 
examiner is also requested to comment 
upon the presence or absence of frequent 
and prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage.  The examiner is also requested 
to offer an opinion as to whether the 
veteran's symptomatology is more 
approximately described as moderately 
severe or severe.  A complete rationale 
for any opinion expressed should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




